Name: 2006/128/EC: Commission Decision of 3 February 2006 amending Directive 2001/109/EC of the European Parliament and of the Council and Commission Decision 2002/38/EC concerning the statistical surveys carried out on plantations of certain species of fruit trees (notified under document number C(2005) 5963)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural activity;  production;  European construction;  farming systems
 Date Published: 2007-05-08; 2006-02-22

 22.2.2006 EN Official Journal of the European Union L 51/21 COMMISSION DECISION of 3 February 2006 amending Directive 2001/109/EC of the European Parliament and of the Council and Commission Decision 2002/38/EC concerning the statistical surveys carried out on plantations of certain species of fruit trees (notified under document number C(2005) 5963) (2006/128/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (1), and in particular Article 1(2), third subparagraph, and Articles 2(2) and 4(2) thereof, Whereas: (1) Directive 2001/109/EC, which establishes the list of species to be surveyed in the Member States, is implemented by Commission Decision 2002/38/EC of 27 December 2001 setting out the survey parameters and laying down the code and standard rules for transcription, in machine-readable form, of the data relating to the surveys on plantations of certain species of fruit trees (2). That Decision establishes the limits of the production areas to be set and their respective codes and the species of fruits and the varieties. (2) As a result of the accession of the new Member States it is necessary to adapt the respective Annexes to Directive 2001/109/EC and to Decision 2002/38/EC. (3) Directive 2001/109/EC and Decision 2002/38/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics instituted by Council Decision 72/279/EEC (3), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2001/109/EC is replaced by Annex I to this Decision. Article 2 Annexes I and III to Decision 2002/38/EC are amended in accordance with Annexes II and III, respectively, to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 February 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 13, 16.1.2002, p. 21. Directive as amended by the 2003 Act of Accession. (2) OJ L 16, 18.1.2002, p. 35. (3) OJ L 179, 7.8.1972, p. 1. ANNEX I ANNEX SPECIES SURVEYED IN THE VARIOUS MEMBER STATES Apples Pears Peaches Apricots Oranges Lemons Small-fruited citrus fruits Belgium Ã  Ã  Czech Republic Ã  Ã  Ã  Ã  Denmark Ã  Ã  Germany Ã  Ã  Estonia Ã  Greece Ã  Ã  Ã  Ã  Ã  Ã  Ã  Spain Ã  Ã  Ã  Ã  Ã  Ã  Ã  France Ã  Ã  Ã  Ã  Ã  Ã  Ã  Ireland Ã  Italy Ã  Ã  Ã  Ã  Ã  Ã  Ã  Cyprus Ã  Ã  Ã  Ã  Ã  Ã  Ã  Latvia Ã  Ã  Lithuania Ã  Ã  Luxembourg Ã  Ã  Hungary Ã  Ã  Ã  Ã  Malta Ã  (1) Netherlands Ã  Ã  Austria Ã  Ã  Ã  Ã  Poland Ã  Ã  Ã  (1) Ã  (1) Portugal Ã  Ã  Ã  Ã  Ã  Ã  Ã  Slovenia Ã  Ã  Ã  (1) Ã  (1) Slovakia Ã  Ã  Ã  (1) Ã  (1) Finland Ã  Sweden Ã  Ã  United Kingdom Ã  Ã  (1) Surveys are not conducted for: age of trees, density of plantation, variety of fruit. ANNEX II Amendments to Annex I to Decision 2002/38/EC Country Country code Territorial division Territorial division code References to NUTS 1. The following table is inserted between Belgium and Denmark: Czech Republic 16 Stredni Cechy 01 Stredni Cechy Jihozapad 02 Jihozapad Severozapad 03 Severozapad Severovychod 04 Severovychod Jihovychod 05 Jihovychod Stredni Morava 06 Stredni Morava Moravskoslezsko 07 Moravskoslezsko 2. The following table is inserted between Germany and Greece: Estonia 17 Constitutes a single geographical area 00 Estonia 3. The following table is inserted between Italy and Luxembourg: Cyprus 18 Nicosia District 01 Limassol District 02 Papros District 03 Larnaca District 04 Famagusta District 05 Latvia 19 Constitutes a single geographical area 00 Latvia Lithuania 20 Constitutes a single geographical area 00 Lithuania 4. The following table is inserted between Luxembourg and the Netherlands: Hungary 21 KÃ ¶zÃ ©p-MagyarorszÃ ¡g (Central Hungary) 01 Kozep-Magyarorszag KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl (Central Transdanubia) 02 Kozep-Dunantul Nyugat-DunÃ ¡ntÃ ºl (Western Transdanubia) 03 Nyugat-Dunantul DÃ ©l-DunÃ ¡ntÃ ºl (Southern Transdanubia) 04 Del-Dunantul Ã szak-MagyarorszÃ ¡g (Northern Hungary) 05 Eszak-Magyarorszag Ã szak-AlfÃ ¶ld (Northern Great Plain) 06 Eszak-Alfold DÃ ©l-AlfÃ ¶ld (Southern Great Plain) 07 Del-Alfold Malta 22 Constitutes a single geographical area 00 Malta 5. The following table is inserted between Austria and Portugal: Poland 23 Ã Ã ³dzkie 01 Ã Ã ³dzkie Mazowieckie 02 Mazowieckie MaÃ opolskie 03 MaÃ opolskie Ã lÃ skie 04 Ã lÃ skie Lubelskie 05 Lubelskie Podkarpackie 06 Podkarpackie Ã wiÃtokrzyskie 07 Ã wiÃtokrzyskie Podlaskie 08 Podlaskie Wielkopolskie 09 Wielkopolskie Zachodniopomorskie 10 Zachodniopomorskie Lubuskie 11 Lubuskie DolnoÃ lÃ skie 12 DolnoÃ lÃ skie Opolskie 13 Opolskie Kujawsko-pomorskie 14 Kujawsko-pomorskie WarmiÃ sko-mazurskie 15 WarmiÃ sko-mazurskie Pomorskie 16 Pomorskie 6. The following table is inserted between Portugal and Finland: Slovenia 24 Constitutes a single geographical area 00 Slovenia Slovakia 25 Constitutes a single geographical area 00 Slovakia ANNEX III New varieties to be added to Annex III to Decision 2002/38/EC Codes per species and variety to be applied when transmitting to the Commission the results of the statistical surveys on the plantations of certain species of fruit trees Species/varieties Species code Variety code 1. The following table is inserted in point 1. Apple trees, between Early gold and Other varieties (to be specified by the Member States): Melodie 081 Rubin 082 Champion/Ã ampion (CZ) Szampion (PL) 083 Rubinola 084 Ligol (PL) 085 Cortland (PL) 086 Ã taris (Staris) (LT) 087 Aldas (LT) 088 Auksis (LT) 089 Orlovskoje polosatoje (LT) 090 Isbranica (LT) 091 Sinap Orlovskij (LT) 092 2. The following table is inserted in point 2. Pear trees, between Boscs Flaschenbirne and Other varieties (to be specified by the Member States): BeurrÃ © Diel 057 Glou Morceau 058 Kieffer 059 Bohemica 060 Dicolor 061 Erika 062 Grosdemange 063 Lukasowka (PL) 064 Alka (LT) 065 Alsa (LT) 066 Mramornaja (LT) 067 3. The following table is inserted in point 3. Peach trees (Peach trees producing white-flesh fruit), between Other and Nectarines: Champion (HU) 570 4. The following table is inserted in point 3. Peach trees (Peach trees producing yellow-flesh fruit), between Other and Nectarines: Burbank July Elberta (SK) 620 Flamingo (SK) 621 Sunhaven (SK) 622 5. The following table is inserted in point 4. Apricot trees, between Vitilio and Other varieties (to be specified by the Member States): CeglÃ ©di BÃ ­bor 044 CeglÃ ©di Ã ³riÃ ¡s 045 GÃ ¶nci magyar kajszi 046 Magyar kajszi 047 Magyar kajszi C.235 048 PannÃ ³nia 049 Szegedi mammut 050 Karola 051 VelkopavlovickÃ ¡ 052 Veharda 053 MaÃ arskÃ ¡ 054